UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 8, QUICKSILVER RESOURCES INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-14837 75-2756163 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 777 West Rosedale Street Fort Worth, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 665-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) On August 8, 2008, Quicksilver Resources Inc. (the “Company”) filed a Current Report on Form 8-K to report the acquisition of certain leasehold, royalty and midstream assets associated with the Barnett Shale formation in Texas (the “Alliance Operations”).In that filing, the Company indicated that it would amend the Form 8-K at a later date to include the financial information required by Item 9.01. This amendment to the August 8, 2008Current Report on Form 8-K is being filed to provide such financial information. Item 9.01. Financial Statements and Exhibits. (a)Financial Statements of Business Acquired. The unaudited combined statements of revenues and direct operating expenses of the Alliance Operations for the six months ended June 30, 2008 and 2007 and the audited combined statements of revenues and direct operating expenses of the Alliance Operations for the years ended December 31, 2007 and 2006 are filed as
